The following opinion on motion for rehearing was filed June 22, 1922. Former judgment of affirmative adhered to, except as to attorney’s fees.
*202Heard before Morrissey, C. J., Letton, Rose, Dean,. Aldrici-i, Day and Flansburg, JJ.
Per Curiam.
This is an action by the beneficiary to recover $2,000 on a fraternal beneficiary certificate issued by defendant to Marion R. Sharpe. The action was defended on the ground that insured failed to pay an assessment when due and thus lost his insurance under the terms of the certificate. Upon a trial the district court rendered a judgment in favor of plaintiff for the face of the certificate and interest. A claim by plaintiff for an attorney’s fee, however, was disallowed. Defendant appealed from the judgment against it, and plaintiff filed a cross-appeal from the refusal of the district court to allow an attorney’s fee. Upon a review in this court, the judgment against defendant was affirmed and the disallowance of an attorney’s fee for plaintiff was also affirmed. The facts are more fully stated in the former opinion, ante p. 193.
Defendant has filed a motion for rehearing, upon consideration whereof the principles of law announced in affirming the judgment against defendant and the conclusions of fact on which that judgment is based are adhered to. The motion of defendant for a rehearing, therefore, is overruled.
The sixth paragraph of the syllabus in Sharpe v. Grand Lodge, A. O. U. W., ante, p. 193, and that part of the opinion corresponding thereto, disallowing an attorney’s fee, however, appear upon further consideration to be at variance with a former decision of this court. In Johnson v. St. Paul Fire & Marine Ins. Co., 104 Neb. 831, an attorney’s fee was allowed, though the statute authorizing it was passed after the contract of insurance was executed. In principle the case last cited follows former decisions. Reed v. American Bonding Co., 102 Neb. 113; Nye-Schneider-Fowler Co. v. Bridges, Hoye & Co., 98 Neb. 863; Ward v. Bankers Life Co., 99 Neb. 812. These decisions are ad*203herecl to, and that part of the syllabus and opinion in the present case in conflict therewith is overruled.
Plaintiff asked for a reasonable attorney’s fee in this court, and the same is allowed in the sum of $100, to be taxed as costs.
The cross-appeal of plaintiff is sustained and the judgment below, in so far as it disallows an attorney’s fee in the district court, is reversed, with directions to tax as costs therein a reasonable attorney’s fee in favor of plaintiff. All costs in both courts are taxable against defendant. The judgment for insurance is affirmed.
Judgment accordingly.